DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.  
 Claim Objections
Claim 28 is objected to because of the following informalities:  "fluid" {multiple recitations} should be --gas-- for consistency with claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16, 23-25, 30-33, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (2005/0210879) in view of Eskeli (3,748,054) and  Heap (6,854,759) and further in view of Eskeli (3,758,223) and/or Theis Jr et al (4,060,336).  Murayama et al teach An engine, comprising: a) a detonation and/or combustion chamber 5, 7 configured to detonate a fuel and expand a gas [see Figs. 1, 2, the expansion is clearly shown in Fig. 1 and explained in paragraph 0006 following the detonation wave]; b) a supply inlet configured to provide said fuel [see Fig. 2] and said gas [from 3] to said detonation and/or combustion chamber 5, 7; and c) a first rotary expander / turbine 9, wherein the detonation or combustion chamber is in continuous fluid communication with a first rotary expander / turbine which is joined to a central axle or shaft and configured to rotate around the central axle or shaft [e.g. 65 in Fig. 7, connected to the generator 13, see e.g. paragraph 0011], the central axle or shaft rotates with the first rotary expander / turbine, said first rotary expander / turbine 9 has an inlet configured to receive the detonated fuel and expanded gas from 5, 7; further comprising a blower 3 [Fig. 2] / compressor 29 [Fig. 5, paragraph 0036] at or near the supply input, said compressor is configured to compress at least the gas provided to said detonation and/or combustion chamber 5, 7;   wherein the detonation and/or combustion chamber 5, 7 is upstream to the first rotary expander / turbine and downstream from the supply inlet [of fuel and air for 5, 7];wherein the central inlet [the exit of the detonation / combustion chamber] is fixed.  
Murayama et al do not teach a first rotary disc comprising a central inlet having an opening therein, a central axle or shaft, and two plates or discs having a hollow and 
  	Eskeli ‘054 teaches a first rotary disc comprising a central inlet 18 having an opening therein, a central axle or shaft 16, and two plates or discs [left and right sides of 13] broadly having a hollow and continuous space [see Figs. 1-3 and annotations of Figs. 1, 3] therebetween, the two plates or discs being sealed at a distal edge or circumference thereof [see Fig. 3], wherein the hollow and continuous space extends between said two plates or discs from the opening of the central inlet to the distal edge or circumference of 
 the central inlet 18 configured to receive the gas and said first rotary disc has a plurality of nozzles 12 at a distal edge thereof, and said nozzles are oriented to expel the fluid and expanded gas in a predetermined direction;      wherein the supply inlet comprises a round hole or opening 18 at a top center of the supply inlet and extends to a center of the first rotary disc 13;	  wherein the nozzles 12 are evenly distributed around the circumference of the first rotary disc and are perpendicular to a radius of the first rotary disc;	 wherein each of the nozzles comprises an opening that faces away from a direction of rotation of the first rotary disc;  wherein the central inlet 18 and the first rotary disc 13 are unitary; wherein the central inlet consists of a single conduit or path;formed integrally with the two plates or discs [see Fig. 3, note 13 extends to the circumference as well as to the sides in Fig. 1];   the nozzles 12 are at an angle of 45°  to 120° [around 90°] relative to an imaginary straight line between a  rotation axis 16 of the first rotary disc and an opening of any one of the nozzles 12, configured to provide the rotational thrust and/or force.  Eskeli ‘054 teaches his turbine is a reaction turbine with improved efficiency and pressurization within the turbine prior to discharge [see col. 1, lines 17-32].  It would have been obvious to one of ordinary skill in the art to employ the turbine of Eskeli ‘054, for the turbine of Murayama et al, to take advantage of the improved efficiency and pressurization associated with the reaction turbine of Eskeli.  Eskeli ‘054 does not teach the turbine has the central axle or shaft extends from the rotary disc and through the opening of the central inlet.  Heap [Fig. 1] teaches an engine with a combustion chamber 116, a supply inlet configured to provide said fuel and said gas to said combustion chamber; and c) a turbine / first rotary disc 118 comprising a central inlet having an opening therein, a central axle or shaft 122, and the turbine 118 which has a hollow space therebetween, the central axle or shaft 122 extends from the turbine / first rotary disc 118 and through the 054, extend extends from the rotary disc and through the opening of the central inlet, as taught by Heap, in order to enhance its usability to do useful work on both sides of the turbine / including to drive the compressor of the turbine, to facilitate its use in a turbine engine.  Note using the shaft through the central inlet allows connection to the compressor, as taught by Heap, and also taught by Murayama [shaft 65 in Fig. 7].   	Murayama et al, Eskeli ‘054 and Heap teach various aspects of the claimed invention, including Eskeli ‘054 teaching the first rotary disc comprising a central inlet 18 having an opening therein, a central axle or shaft 16, and two plates or discs [left and right sides of 13] broadly having a hollow and continuous space [see Figs. 1, 2] therebetween, the two plates or discs being sealed at a distal edge or circumference thereof  [see Fig. 3], wherein the hollow and continuous space extends between said two plates or discs from the opening of the central inlet [circa 18] to the distal edge or circumference of the first rotary disc 12.  For a narrower treatment of the hollow and continuous space between the two plates or discs, and for it being vaneless and/or dividerless as well as wherein the first rotary disc consists essentially of the central inlet, the central axle or shaft, the two plates or discs, the hollow and continuous space, and the plurality of nozzles,  Eskeli ‘223 teaches a first rotary disc comprising a central inlet 21 having an opening therein, a central axle or shaft 17, and two plates or discs [see Fig. 4] having a space therebetween the two plates or discs.   wherein the first rotary disc consists essentially of the central inlet, the central axle or shaft, the two plates or discs, the hollow and continuous space, and the plurality of nozzles.  Theis Jr et al teaches the design of the hollow and continuous space reduces frictional drag and thus enhances efficiency [see col. 4, lines 38-61 and col. 1, line 62-col. 2, line 2]:
“The engine of this invention produces large torque and high speed with an excellent conversion of pressure energy to dynamic rotational energy. It provides a structure that prevents interference by the exhaust fluid with rotation of the rotor by providing a structure in which the exhaust fluid is rapidly conducted away from the surface of the rotor so that it does not produce a large degree of frictional drag. In order to further reduce this frictional drag the hollow interior 22 of the rotor and the exterior surfaces 21 are smooth and for this reason as well as rapid acceleration and deceleration, strength, low cost and other factors the rotor 18 is preferably constructed of a light weight but strong plastic such as nylon. In order to achieve rapid conversion of the pressure energy to rotational power the entrance area to the rotor and exit area from the rotor is a ratio greater than 1 to 1 with an optimum ratio being approximately 2 to 1. The nozzles as illustrated are short and free of pressure reducing constrictions and are preferably converging to a throat as illustrated at 37 and then diverging therefrom as illustrated at 43 in the first embodiment. It is therefore necessary to avoid converging only nozzles because of their interference with fluid flow and reduction of potential power” [see col. 4, lines 38-61].  

“the engine of this invention converts fluid, and especially gas, pressure into rotary power in a highly efficient manner so that extremely high rotational speeds are achieved when no speed governor or other retarding device is used. The frictional drag of the fluid and rotor contact is minimized and the pressure energy of the fluid is converted in a highly efficient manner into rotational mechanical energy of the rotor to produce the high ungoverned speed as well as high torque” [see col. 1, line 62-col. 2, line 2].
It would have been obvious to one of ordinary skill in the art to make the space therebetween the two plates or discs vaneless and/or dividerless and wherein the first rotary disc consists essentially of the central inlet, the central axle or shaft, the two plates or discs, the hollow and continuous space, and the plurality of nozzles, as taught by Eskeli ‘223 and/or Theis Jr et al, and thus hollow and continuous, as vanes are as an unnecessary feature where removal thereof simplifies construction and/or as an equivalent construction used in the art and/or as a construction that promotes a hollow continuous space that reduces frictional drag and thus increases efficiency.  |IN combination, once the turbine / first rotary disc structure of Eskeli ‘054 modified by Eskeli ‘223 and/or Theis Jr et al, is employed in place of the turbine of Murayama et al, all the claim limitations are taught including:  An engine, comprising: a) a detonation and/or combustion chamber [of Murayama et al] configured to detonate a fuel and expand a gas; b) a supply inlet configured to provide said fuel and said gas to said detonation and/or combustion chamber; and c) a first rotary disc [of Eskeli ‘054] comprising a central inlet having an opening therein, a first rotary disc comprising a central inlet having an opening therein, a central axle or shaft, and two plates or discs having a hollow and continuous space therebetween, the two plates or °  to 120° relative to an imaginary straight line between a  rotation axis of the first rotary disc and an opening of any one of the nozzles, configured to provide the rotational thrust and/or force [of Eskeli] 

    PNG
    media_image1.png
    499
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    564
    media_image3.png
    Greyscale

For an alternate treatment Murayama may be modified by Theis Jr et al Jr, Eskeli ‘054 and Heap.  Theis Jr teaches c) a first rotary disc 18 comprising a central inlet 35 having an opening therein, a central axle or shaft, and two plates or discs 23, 24 having a hollow and continuous space 22 therebetween, the two plates or discs being sealed at a 
“with the fluid entrance to the rotor having an area greater than the fluid exit from the rotor so as to achieve efficient conversion of fluid pressure energy to mechanical rotational energy of the rotor by mechanical conversion energy means in the rotor” [col. 1, lines 9-18 of Theis Jr et al]  
and while it is not clear the inner walls in this embodiment are converging in the radially outward direction, Eskeli ‘054 teaches this feature and teaches in col. 1, lines 12-16 of teaches acceleration of the flow by centrifugal force is desirable and note the decrease in the first distance to the second distance increases the acceleration of the fluid by the continuity equation.  It would be obvious to make the discs converge such that a second distance at the circumference of the two plates or discs by a first distance at a first 
  	IN combination, once the turbine / first rotary disc structure of Theis Jr et al as modified by Eskeli ‘054 and Heap, is employed in place of the turbine of Murayama et al, all the claim limitations are taught including:  An engine, comprising: a) a detonation and/or combustion chamber [of Murayama et al] configured to detonate a fuel and expand a gas; b) a supply inlet configured to provide said fuel and said gas to said detonation and/or combustion chamber; and c) a first rotary disc [of Theis Jr et al] comprising a central inlet having an opening therein, a first rotary disc comprising a central inlet having an opening therein, a central axle or shaft, and two plates or discs having a hollow and continuous space therebetween, the two plates or discs being sealed at a distal edge or circumference thereof, wherein the hollow and continuous space extends between said two plates or discs from the opening of the central inlet to the distal edge or circumference of the first rotary disc, wherein the detonation or combustion chamber [of Murayama] is in continuous fluid communication with the central inlet and the space between said two plates or discs, the first rotary disc is joined 
 wherein the nozzles are at an angle of 45°  to 120° relative to an imaginary straight line between a  rotation axis of the first rotary disc and an opening of any one of the nozzles, configured to provide the rotational thrust and/or force [of Theis Jr et al];  wherein the first rotary disc consists essentially of the central inlet, the central axle or shaft [as modified by Heap to go through the opening of the central inlet], the two plates or discs, the hollow and continuous space, and the plurality of nozzles [of Theis]. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (2005/0210879) in view of Eskeli (3,748,054) and Heap (6,854,759), and Eskeli (3,758,223) and/or Theis Jr et al (4,060,336), as applied above, and further in view of either Theis Jr et al (4,060,336) or Kessel (2,044,532).  The prior art teach wherein the central inlet and the first rotary disc is sealingly and configured to rotate around the central axle or shaft.  Alternately, Theis Jr et al teach an analogous arrangement wherein the central inlet 35 is fixed, and the first rotary disc is sealingly joined 75 to the central inlet and configured to rotate around the central axle or shaft 12 where the seal prevents leakage between the stationary / fixed inlet and the rotary disc.  Kessel teaches wherein the central inlet 16 is fixed, and the first rotary disc 13 is sealingly joined [at least 20, 21, 19] to the central inlet 16 and configured to rotate around the central axle or shaft 1 [with passage 11] where the seal 20 prevents leakage between the stationary / fixed inlet [note .
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (2005/0210879) in view of Eskeli (3,748,054) and Heap (6,854,759),  and optionally with Eskeli (3,758,223) and/or Theis Jr et al (4,060,336), as applied above,, and further in view of Cervenka (4,006,591).  Eskeli does not teach wherein the first rotary disc has a depression or indentation 78 therein;	 wherein the depression or indentation 78 surrounds the central axle or shaft [threaded portion of 78 that rotates with shaft 22];	 wherein the depression or indentation is configured to reduce the amount of fluid in the first rotary disc and/or facilitate fluid flow through the first rotary disc [explicitly disused at the top of col. 6].  It would have been obvious to one of ordinary skill in the art to employ a depression or indentation, as taught by Cervenka, in order to enhance the fluid flow through the first rotary disc.  
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above using Cervenka (4,006,591), and further in view of Gordon (1,960,810).  The prior art teaches the claim limitations of the claims 26-28 involving the depression or indentation.  To apply an alternative interpretation, Gordon teaches wherein the first rotary disc has a depression or indentation therein [see annotations];	 wherein the depression or indentation surrounds the central axle or shaft 30;	 wherein the depression or indentation is configured to reduce the amount of fluid in the first rotary .     
Prior Art
The Godfrey reference also shows the first rotary turbine 14 is joined to the central axle or shaft 15 and configured to rotate around the central axle or shaft, the central axle or shaft rotates with the first rotary turbine and extends through from the first rotary turbine and through the opening of the central inlet [contains injector 56], the central inlet configured to receive the gas.  This reference was not applied as being additive to the teachings of Heap.  
Response to Arguments
 Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  
 The “Fortney” declaration1 under 37 CFR 1.132 filed 12/30/2020 is insufficient to overcome the rejection of claims 11, 16, 23-28 and 30-37 based upon the prior art applied under 35 USC 103 as set forth in the last Office action.
First, it is noted that the Fortney declaration was signed by applicant’s attorney, who inherently has a vested interest in the disposition of the application.  This fact clearly undermines the probative value of the declaration.  
 As there is considerable overlap between the Fortney declaration and the arguments, these will be treated together.  
For Murayama, applicant alleges that Murayama is “silent” as to how the turbine rotates the generator [i.e. implying there is no shaft], and later references Fig. 7 and admits there is a shaft to drive the generator.  Accordingly, applicant’s position is contradictory as Murayama clearly teach a shaft 65 [see paragraph 0043+] and consistently illustrates a shaft, including one that drives the generator.  
Applicant alleges Murayama does not disclose a “rotary expander”.  In rebuttal, the turbine of Murayama is an expander – see top of page 2 of applicant’s previous Wikipedia citation at the end of Lee declaration, which teaches turbines expand the gas.  
  Applicant’s arguments concerning Murayama and a fixed housing and the absence of a rotary disc are not persuasive as this is one of many examples of applicant’s piecemeal arguments.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant’s arguments with regard to Eskeli ‘054 allege the vanes 14 are essential and that Eskeli is a reaction turbine thus requiring blades.  In rebuttal, applicant’s blades / vanes, but merely exhausted fluid --  see top of page 2 of applicant’s previous Wikipedia citation at the end of Lee declaration.  Accordingly, it is clear that blades / vanes are not essential in a reaction turbine, though they may be beneficial.  Furthermore, applicant was directed to the other teachings of Eskeli ‘223 and Theis, which clearly teaches vanes as optional or unnecessary.
With regard to the “hollow and continuous space” and Eskeli ‘054, applicant’s arguments misconstrue the breadth of the limitation.   Applicant argued: 
“Essentially the only space in the rotor 13 of Eskeli ‘054 not bisected by the rotor internal vane 14 is the space overlapping with the fluid inlet 18 (see, e.g., FIG. 1 of Eskeli ‘054). Thus, the assertion at p. 7, lines 1-7 of the Office Action dated June 30, 2020 that the space in the rotor 13 of Eskeli ‘054 includes a hollow and continuous space extending between two plates or discs from the opening of the inlet 18 to the distal edge or circumference of the rotor 13”
In rebuttal, applicant should take a closer look at the Fig. 1 which shows that the fluid inlet 18 does not extend all the way to the vanes 14.  Rather there is a clear gap between the fluid inlet 18 and the vanes 14 as annotated by the Examiner for Fig. 1.  This gap constitutes the beginning of the hollow and continuous space, which is not blocked by the vanes.  See below for examples of claim construction.  
The following annotations clearly read on the “a first rotary disc comprising … two plates or discs having a hollow and continuous space therebetween, … wherein the hollow and continuous space extends between said two plates or discs from the opening 
 
    PNG
    media_image2.png
    474
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    564
    media_image3.png
    Greyscale

 There is nothing in the claims require the hollow and continous space being a completely annular space that is uninterrupted, which appears tantamount to the argued scope of the limitation.  Moreover, applicant appears to be reading in the vaneless / dividerless In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In terms of the Miriam-Webster definition of “continuous”, the Examiner’s annotations of Eskeli ‘054 clearly meet the requirements of “continuous” in that the space is uninterrupted.  In contrast, applicant’s Fig. 14 clearly has bolts and fasteners that interrupt the space and therefore, it would not be a continuous hollow space either.  Accordingly, the Fortney & Lee declaration still remains not commensurate with the scope of the claims.  Applicant also appears to conflate the issue of scope of the disclosure regarding Fig. 14 in terms of 35 USC 112, 1st paragraph, which is taught in the specification as being usable without the bolts and the issue of scope of the declaration or affidavit not being commensurate with the scope of the claim(s).  There is a clear distinction and these are two separate issues.  Applicant’s actual working model of Fig. 14-15, in which he has produced photographs thereof on page 32 of the arguments and points 42-53 of the Fortney declaration, clearly have the bolts interrupting the hollow and continuous space.  Applicant cannot have it both ways, alleging that vanes would prevent the space of Eskeli ‘054 from being hollow and continuous while alleging the bolts would not, based on the amount of flow disturbance [pages 14, 33 of the arguments].  This is not the standard; rather the definition required “uninterrupted” as set forth previously and blades / vanes, but merely exhausts fluid --  see top of page 2 of applicant’s previous Wikipedia citation at the end of Lee declaration.  Accordingly, it is clear that blades / vanes are not essential in a reaction turbine.  
 Regarding Heap, Applicant allege the turbine of Heap is significantly different that the rotary discs of applicant’s.  In rebuttal, Heap’s rotary power generation is a turbine, as is Murayama, of Eskeli ‘223 [see title], Eskeli ‘054 [see title] and Theis Jr et al [see claims, e.g. on cols. 5-6].  Accordingly, these are analogous art and relevant to applicant’s invention as well as the problem solved of integrating a turbine with rotary discs into a detonation engine driving a turbine.   Accordingly, applicant’s arguments fail to take into account the standard practice in the art as evidenced by Murayama in integrating a turbine with detonation combustion.  Heap would teach how to integrate radially outward flow in the turbine with an axial flow inlet, such as used by the Eskeli references or Theis Jr et al, into combustion type turbine engines.  Accordingly, applicant’s arguments fail to persuade.   
Applicant’s arguments regarding Eskeli ‘223 fail to account for the reason for it being applied, i.e. the teaching that the dividers / vanes are optional.  Moreover, “hollow and continuous space” is not an essential teaching of Eskeli ‘223.
 Accordingly, applicant’s arguments fail to persuade, as Eskeli ‘223 was not applied singly.  
Applicant’s arguments concerning Theis Jr et al, applicant again ignores fail to account for the reason for it being applied, i.e. the teaching that the dividers / vanes are not used and/or the use of a continuous hollow space.  
Applicant arguments concerning Theis focus on the shaft 19 being in the so called “hollow and continuous space”.  In rebuttal, the claims only require “a first rotary disc comprising … two plates or discs having a hollow and continuous space therebetween, … wherein the hollow and continuous space extends between said two plates or discs from the opening of the central inlet to the distal edge or circumference of the first rotary disc.”  In fact, applicant’s own claimed shaft, “the central axle or shaft rotates with the first rotary disc and extends from the rotary disc and through the opening of the central inlet.”  Accordingly, applicant cannot have it both ways, arguing the shaft prevents the hollow and continuous space from being in the reference, when his claim requires it being present.  Accordingly, applicant’s arguments conflict with his own claims.  Furthermore, the outer bounds of shaft 19 are considered to form the outer boundary of the opening of the central inlet and thus meet the claim requirements quoted above.  Figs. 2 and 5 of Theis clearly show no interruption of the hollow and continuous space from outside 19 / 27 [Figs. 1, 2] and outside of 50 [Fig. 5].  Accordingly, applicant’s arguments are misdirected.
Applicant argues that frictional drag reduction is limited to exterior surfaces of the rotor [presumably flow from the nozzles?] but this is contracted by applicant’s own admission that the hollow interior 22 of the rotor and the exterior surface 21 are aerodynamically smooth
Applicant argues that friction would be an issue in Theis when using different distances between the discs:
“Furthermore, the end walls 23 and 24 of the rotor 18 of Theis are spaced apart from each other by the same distance adjacent to the shaft end 19 and at the border wall 25 (paragraph 30 of the Fortney Declaration). Friction between the end walls 23 and 24 and the fluid is relatively significant in the rotor 18 of Theis, as compared to an otherwise identical disc in which the walls are spaced apart by a greater distance at the central axle or shaft than at the circumference, especially towards the circumference of the rotor / rotary disc (Ibid.). By contrast, the rotary disc recited in the present Claim 11 requires that the spacing between the plates or discs at the circumference be smaller than at the central axle or shaft, an arrangement in which a compression force on the fluid has relatively greater significance than friction as the fluid moves from the central axle or shaft to the circumference (Id.; emphasis in original).”  
In rebuttal, applicant’s analysis is flawed, because the plates at the inlet of Theis may be made be made a greater distance at the central axle than his original disclosure, based on the teachings of Eskeli ‘054, and thus reduce the friction drag by increasing the spacing at the inlet.  Applicant is essentially arguing the only way to modify Theis is to decrease the spacing between discs at the circumference.  This is simply not the case as the converse arrangement is equally true, of increasing the gap at the shaft / inlet and this would decrease the amount of frictional drag in the turbine of Theis.  
Applicant’s arguments allege that modifying Theis would destroy the intended function are not persuasive: 
“Even further, one of ordinary skill in the art would know that the shaft end 19 in the rotor 18 of Theis cannot be extended through the entrance to the rotor 18 (paragraph 47 of the Lee Declaration and paragraph 27 of the Fortney Declaration). This would cause the cap or cover 15 and the fluid inlet 14 (see FIG. 1 of Theis above) to rotate, thereby preventing one from being able to attach the flexible conduit or fluid supply hose 16 for the supply of pressure fluid to the engine (paragraph 47 of the Lee Declaration and paragraph 27 of the Fortney Declaration). As a result, modifying the shaft end 19 of Theis in a manner necessary to arrive at the rotary disc and Page 24 of 44 Atty. Docket No. LEE-007Application No: 15/641,760Theis, which is to convert fluid / gas pressure (supplied by the flexible conduit or fluid supply hose 16) received at a fixed central location into rotary power on the opposite side of the rotor (paragraph 27 of the Fortney Declaration; see also paragraph 47 of the Lee Declaration).” 
And similarly Applicant argues against the combination by alleging the rotor shaft would block a significant amount of fluid through the flow inlet:
“For reasons explained above with regard to Eskeli '223 and Theis, I believe that one of ordinary skill in the art would not modify the rotary discs of Eskeli '054 or Theis to include the rotating central axle or shaft of Heap that extends through the opening of a central inlet to the engine (paragraph 32 of the Fortney Declaration). For at least one reason in common with Eskeli '223, I believe that one of ordinary skill in the art would be discouraged to modify the rotor 13 and the rotor shaft 16 of Eskeli '054 so that the rotor shaft 16 extends through the fluid inlet 18 (see FIG. 1 of Eskeli '054 above) because the rotor shaft 18 would block a significant amount of the flow of fluid through the fluid inlet 18 in such a modification (Ibid.). Thus, none of Eskeli '054, Eskeli '223 and Theis disclose or suggest the desirability of combining (1) a rotary disc having two plates or discs sealed at a distal edge or circumference thereof, a hollow and continuous space therebetween, and a central inlet with (2) a central axle or shaft that extends through the opening of the central inlet (Id.). [bottom of page 28 of the arguments]” 

In rebuttal, Applicant arguments neglects that relative sizing the shaft and central inlet opening are well within the ordinary skill in the art.  Applicant is essentially arguing a bodily incorporation of Theis or Eskeli into Murayama / Heap.  There is nothing in the combination that would require a flexible supply hose or conduit of Theis to be used in the combination, as this is merely a source of fluid to the turbine / rotary disc of Theis, nor would there be necessarily any large fluid blockage by the shaft as the central inlet opening inlet may be sized to be larger in order to compensate with adding a shaft through the central inlet opening, as is done in Heap and in the nonapplied Godfrey reference.  In this case, Heap already teaches how the shaft is sized to go through a fluid 
Applicant’s arguments concerning the reaction turbine are not persuasive, alleging the use of blades [page 35, paragraph 55 of Fortney declaration] are necessary and occupying a large amount of space.  However, this is rebutted by applicant’s previous citation of page 2 of applicant’s previous Wikipedia citation at the end of Lee declaration, where reaction turbines are discussed and illustrated as being bladeless.  Accordingly, it is clear that blades / vanes are not essential in a reaction turbine.  Applicant’s arguments citing Woodward are thus only concerned with one type of reaction turbine (bladed) but completely ignores the bladeless type where the reaction force comes from the flow exiting the nozzles of Eskeli ‘054, Theis.
Applicant’s allegations concerning high inlet pressure being required in reaction turbines using analysis from hydropower are irrelevant to the claimed invention as hydropower is not used in the disclosed invention or in the applied combination of references.  Furthermore, applicant is making an apples to oranges comparison, in that hydropower uses water, which applicant alleges makes the turbines “quite large” [page 37 of the arguments, referencing paragraph 63 of the Fortney declaration], which allegedly thus requires high pressure head for operation.  However, hydropower (water) does not require the same scale of turbines as those for which gases in question are detonation gases.  Detonation turbines may be much smaller as the flow is energized by high temperatures and pressures.  Thus applicant’s argument of requiring “large turbine” and thus high pressure heads are a logical fallacy as applicant’s purported nexus requiring 
  The Fortney and Lee declarations discussing the prototype and representation thereof are not commensurate with scope of the claimed invention for the following reasons:
1) Actual prototypes used in Figs. 14-15 use the bolts which do not read on a “two plates or discs having a hollow and continuous space therebetween, … wherein the hollow and continuous space extends between said two plates or discs from the opening of the central inlet to the distal edge or circumference of the first rotary disc.”  Applicant also appears to conflate the issue of scope of the disclosure regarding Fig. 14 in terms of 35 USC 112, 1st paragraph, which is taught in the 
2) In the prototype of Figs. 14-15, the requirement of claim 11 that “the first rotary disc is joined to the central axle or shaft and configured to rotate around the central axle or shaft, the central axle or shaft rotates with the first rotary disc and extends from the rotary disc and through the opening of the central inlet” is not positively set forth.  These features are not clearly present in Figs. 14-15.
3) The rotary disc did not utilize detonation combustion gases nor was the tested prototype capable of operating with detonation gases as the inlet PVC pipes would melt.  
4)  Applicant’s appear to use a constant pressure source (e.g. 5psi for air) in the model for Figs. 14, 15 whereas the detonation gases are disclosed as being from pulse detonation throughout the specification, accordingly, applicant did not establish how the rotary disc fares with the pulsating pressures coming from pulse detonation.  

Applicant’s arguments concerning the results of the engine are “quite surprising” and unexpected are not persuasive.  Applicant alleges achieving a high efficiency in his working model of Fig. 14 but provides no evidence that it would be higher or otherwise 
 MPEP 716.02(a) sets forth:   
“716.02(a)    Evidence Must Show Unexpected Results [R-08.2012]
I.    GREATER THAN EXPECTED RESULTS ARE EVIDENCE OF NONOBVIOUSNESS
"A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).
II.    SUPERIORITY OF A PROPERTY SHARED WITH THE PRIOR ART IS EVIDENCE OF NONOBVIOUSNESS
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties... can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).

Presence of a property not possessed by the prior art is evidence of nonobviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (rejection of claims to compound structurally similar to the prior art compound was reversed because claimed compound unexpectedly possessed anti-inflammatory properties not possessed by the prior art compound); Ex parte Thumm, 132 USPQ 66 (Bd. App. 1961) (Appellant showed that the claimed range of ethylene diamine was effective for the purpose of producing "‘regenerated cellulose consisting substantially entirely of skin’" whereas the prior art warned "this compound has ‘practically no effect.’ "). The submission of evidence that a new product possesses unexpected properties does not necessarily require a conclusion that the claimed invention is nonobvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). See the discussion of latent properties and additional advantages in MPEP § 2145.
IV.    ABSENCE OF AN EXPECTED PROPERTY IS EVIDENCE OF NONOBVIOUSNESS
Absence of property which a claimed invention would have been expected to possess based on the teachings of the prior art is evidence of unobviousness. Ex parte Mead Johnson & Co., 227 USPQ 78 (Bd. Pat. App. & Inter. 1985) (Based on prior art disclosures, claimed compounds would have been expected to possess beta-andrenergic blocking activity; the fact that claimed compounds did not possess such activity was an unexpected result sufficient to establish unobviousness within the meaning of 35 U.S.C. 103.).”

Applicant’s arguments and declaration do not meet the standard for establishing unexpected results for the reasons set forth above as the declaration and arguments rely on 1) allegations (high pressures needed) for turbines operating with detonation using a logical fallacy (as addressed above comparing the turbines to those of hydropower) 2) disregards the velocity acceleration occurring in rotary disc turbines of Eskeli ‘054,  3) alleges high efficiencies would not be achieved by Eskeli ‘054 modified to remove the dividers as taught by Eskeli ‘223 and/or Theis Jr et al -- since the structure of the modified turbine would otherwise be analogous to applicant’s device, applicant’s allegations are not persuasive, and 4) the high mass flows caused by the higher pressures of the detonation combustion of Murayama would be sufficient to operate the rotary disc 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 21, 2021
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To distinguish from the previously filed “Lee” declaration